ON PETITION FOR WRIT OF CERTIORARI

PER CURIAM.
We treat the Department of Correction’s notice of appeal as a petition for writ of certiorari to review the trial court’s order prohibiting the Department from cutting inmate Mann’s hair. We grant certiorari and quash the order.
Based on the authority of Florida Dept. of Corrections v. Wilson, 606 So.2d 1285 (Fla. 3d DCA 1992), Florida Dept. of Corrections v. Savariau, 600 So.2d 570 (Fla. 3d DCA 1992), and Florida Dept. of Corrections v. Wilson, 594 So.2d 330 (Fla. 3d DCA 1992), we quash the. order and remand for further proceedings upon appropriate notice to the Department.
Certiorari granted; order quashed; cause remanded.